In an action to recover damages for personal injuries and property damage alleged to have resulted from the collision of automobiles, judgment for plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with jCosts. The evidence does not warrant the finding of any negligence on the part 'of defendant, but requires a finding of contributory negligence on the part of the plaintiff. Johnston, Adel, Sneed and Wenzel, JJ., concur; Carswell, Acting *975P. J., dissents and votes to affirm. (Burd v. Bleischer, 208 App. Div. 499, 501; Imbriale v. Skidmore, 252 App. Div. 884, cited with approval in Gustavson v. Southern Blvd R. R. Co., 292 N. Y. 309, 316; De Santes v. Mural Transp. Corp., 259 App. Div. 836, affd. 285 N. Y. 711.)